Wheeleb, J.
It is only by force of positive law, (P. C., Art. 774, 775,) that the Courts of this State can take cogni*300zance of an offence committed against the laws of another State or country. It is the offence of bringing property into this State which was obtained by the commission of a crime, against the law of the foreign State, which our law punishes. To make out the offence, it must appear that the act complained of was criminal in the State, where it was committed. (Id. 775.) The law of the foreign State becomes a necessary element in proving the guilt of the accused ; and it ought, therefore, to be averred. The indictment should have averred that the stealing, taking, and carrying away, was, by the law of said State of Tamaulipas, criminal, and that it was theft. The Court did not err in adjudging the indictment insufficient for the want of the averment, and the judgment is affirmed.
Judgment affirmed.